Title: To Thomas Jefferson from Robert Smith, 9 September 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Balt. Sep. 9. 1805
                  
                  You will herewith receive the despatches lately received by me from the Medn.
                  To gratify publick anxiety and to give publick opinion the proper direction I have conceived it expedient to publish certain parts of these despatches. Not having seen the communications from Col Lear I would not form an Opinion upon the Treaty. But I must say I had expected a Treaty of a different Character. And informed as I now am, I wish that such a peace had not been made. However it is possible their better knowledge of the Condition of our Captive Countrymen may have induced them to accede to such terms.
                  Respectfully
                  
                     Rt Smith 
                     
                  
               